Action by plaintiff to recover damages for personal injuries received through the alleged negligence of defendant, her son, in the operation of the car in which she was riding. Appeal from judgment in favor of plaintiff. Judgment reversed on the law and the facts and a new trial granted, costs to appellant to abide the event, upon the ground that the determination of the jury is against the weight of the evidence. Lazansky, P. J., Young, Seudder and Tompkins, JJ., concur; Carswell, J., dissents and votes to affirm.